Citation Nr: 0604356	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  05-14 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
January 1946.

The veteran and his wife presented sworn testimony in support 
of his claim during a December 2005 hearing before the 
undersigned Veterans Law Judge.  At the time of the hearing, 
the veteran executed a statement withdrawing his appeals as 
to the issue of entitlement to service connection for 
asbestosis in accordance with the requirements set forth at 
38 C.F.R. § 20.204.  Thus, the Board lacks jurisdiction over 
this issue and will address it no further herein.

By ruling in January 2006, the veteran's appeal was advanced 
on the Board's docket.


FINDINGS OF FACT

1.  The veteran did not have degenerative joint disease or 
arthritis in his right knee during service, according to a 
normal X-ray report dated in April 1944 and a normal medical 
separation examination report.

2.  There is no evidence that right knee arthritis developed 
within one year of the veteran's discharge from service.  

3.  There is no medical nexus between the inservice episode 
of right leg cellulitis and degenerative joint disease which 
developed many years after service.


CONCLUSION OF LAW

Service connection is not warranted for a right knee 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 
5126 (West 2002)] redefined VA's duty to assist a veteran in 
the development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

The VCAA requires the VA to notify a veteran of any evidence 
that is necessary to substantiate his claim, as well as the 
evidence VA will attempt to obtain and which evidence he is 
responsible for providing.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  The Court also held, however, that providing VCAA 
notice to the claimant after the initial decision could 
satisfy the requirements of the VCAA if the timing of the 
notice was not prejudicial to the claimant.  Pelegrini, 18 
Vet. App. at 121. 

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the veteran.  

In this case, following receipt of the veteran's claim in May 
2002, by correspondence of July 2002, the RO provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate his claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence would be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence pertaining to his claim.  

The veteran and his representative were also provided with a 
copies of the appealed rating decision and the April 2005 
Statement of the Case (SOC).  These documents provided them 
with notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding the 
veteran's claim.  By way of these documents, they were also 
specifically informed of the cumulative evidence already 
provided to the VA, or obtained by VA on the veteran's 
behalf.  Additionally, the SOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records and postservice medical 
records.  In this regard, we observe that in his substantive 
appeal, the veteran pointed out several pieces of medical 
evidence which he had either reported or provided to VA, but 
which were not listed in the SOC as having been considered by 
VA.  Review of the claims file, however, reveals that the 
medical records identified by the veteran in his appeal were, 
in fact, part of the record at the time the SOC was 
generated.  Adjudicators are charged with review of the 
entire record prior to reaching a decision in any veteran's 
claim.  Presumably, adjudicators simply omitted to include 
these particular records in the list of evidence set forth in 
the SOC.  As such, failure to include these records in the 
SOC evidence list constitutes harmless error only.  

We observe that the veteran and his representative have 
requested a VA examination for purposes of compensation upon 
numerous occasions throughout the course of this claim.  The 
regulations implementing the VCAA require that VA will 
provide a medical examination or obtain a medical opinion 
when such examination or opinion when the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but 1) contains 
competent lay or medical evidence of a current diagnosed 
disability, 2) establishes that the veteran suffered an 
event, injury, or disease in service, and 3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury or disease in service.  38 C.F.R. 
§ 3.159(c)(4).  For the reasons which will be explained in 
greater detail below, the Board concludes that while the 
first two criteria are met, the third is not; in other words, 
the veteran has a current right knee disability of arthritis, 
and he had a serious episode of cellulitis in the right leg 
during service.  However, there is nothing in the record 
which could be interpreted as indicating a possible 
association between the two.

Thus, the veteran has received the notice and assistance 
contemplated by law, and adjudication of his claim poses no 
risk of prejudice to him.  See Mayfield, supra; Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion, and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claim).  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.  
In order to establish service connection for a claimed 
disability or disabilities, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the incurrence or aggravation 
of a disease or injury during service; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

When a chronic disease such as arthritis becomes manifest to 
a degree of 10 percent within one year of the veteran's 
discharge from service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Review of the veteran's service medical records reflect that 
he fell and cut his right leg at some point in February 1944.  
He then went home for several weeks of leave, where the leg 
and knee became seriously infected and he sought treatment 
from a local physician.  (Although the veteran and the VA 
have attempted to obtain records reflecting this treatment, 
because the physician has since passed away, no records were 
obtainable.)  Upon his return to service, his right leg had 
become infected and swollen to the extent that he was 
transferred to the naval hospital at the Bainbridge Naval 
Training Center, where he stayed for five months, from April 
1944 through August 1944.  An X-ray study conducted in April 
1944 was interpreted as showing no evidence of bony 
pathology, however.  

Upon the veteran's discharge from service, the report of his 
separation medical examination shows that his bones and 
joints were considered to have been normal and he was deemed 
physically qualified for discharge from the naval service.  
There is no evidence and the veteran does not contend that he 
has ever suffered a recurrence of cellulitis in his right 
leg.

There is no documentary medical evidence available for review 
reflecting the veteran's medical condition following his 
discharge from service until the year 2000.  Despite the 
veteran's attempts and the VA's attempts to obtain records 
reflecting his physical condition during these fifty years, 
records were unavailable due to his physicians' retirements 
and the disposal of their records.  During the December 2005 
hearing on appeal, however, the veteran testified that his 
right knee had caused him pain and difficulty ever since the 
injury in service.  His wife corroborated his testimony, 
stating that as long as she has known him, he has had pain 
and difficulty with his right knee.  

Recent medical records reflect that the veteran suffers from 
degenerative joint disease or arthritis in both knees, both 
hips, and both hands.  He underwent surgery for the 
replacement of his right knee in April 2004, on account of 
severe degenerative arthritis in the knee.  

Thus, applying the analytical framework set forth in Hickson, 
supra, the Board concludes that 1) the veteran has a current 
right knee disability, caused by severe degenerative 
arthritis, 2) the veteran suffered from a severe attack of 
cellulitis in the right leg during service.  However, there 
is no medical evidence linking the two events.  No doctor who 
has treated the veteran has opined any relationship between 
the inservice cellulitis infection and the subsequent 
arthritis.  No such relationship is apparent upon review of 
the record or upon application of lay person's reasoning, as 
the inservice infection involved the veteran's skin and soft 
tissues of the leg, while the current arthritis involves the 
bony structures of the knee.  The nearly fifty years that 
have elapsed since service before there was evidence of right 
knee arthritis is another relevant factor which weighs 
against the veteran's claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

While the veteran has testified that he has experienced pain 
and difficulty in the right knee since the episode in 
service, he is not shown to have the medical expertise 
necessary to link the two conditions.  Generally, lay persons 
ostensibly untrained in medicine can provide personal 
accounts of symptomatology, but cannot provide evidence 
constituting a medical conclusion, such as an opinion as to 
the medical characteristics of symptoms or the etiology of a 
disease.  For the most part, medical testimony must be 
provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  Layno v. Brown, 5 
Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Although pain and difficulty could be 
viewed as showing continuity of symptomatology, because pain 
can be caused by many different factors, in the absence of 
other evidence identifying a potential cause of the veteran's 
pain, we cannot assume that pain in the area of the knee has 
been the product of a single causation over fifty years.  
Such an assumption is especially unwarranted in this case, as 
the evidence shows that the veteran's right knee pain in 
service was caused by cellulitis, whereas the right knee pain 
shown currently is caused by an entirely different factor, 
arthritis.

Thus, the veteran's current right knee disability is not 
shown to have been present during service or within one year 
following service and no other medical nexus between the 
current disability and the veteran's period of service is 
shown.  The preponderance of the evidence is against the 
veteran's claim for service connection for a right knee 
disability and the benefit sought must be denied.


ORDER

Service connection for a right knee disability is denied.



____________________________________________
M. W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


